Exhibit 10.17
BELDEN INC.
FORM OF PERFORMANCE SHARE AWARD AGREEMENT
     THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is effective
                     (the “Grant Date”) by and between Belden Inc., a Delaware
corporation (the “Company”) and                      (the “Grantee”).
     WHEREAS, the Grantee is an executive or management employee of the Company
and has been selected by the Compensation Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) to receive a grant of
                     performance share units (“PSUs”) representing, subject to
certain restrictions, a certain number of shares (the “Shares”) of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), such number shall
be based on the attainment of performance objectives as provided below, and to
enter into a Performance Share Award Agreement in the form hereof;
     NOW THEREFORE, the Company and the Grantee hereby agree as follows:
     1. GRANT OF PSUs. The Company hereby grants to the Grantee on the Grant
Date the PSUs. Each PSU represents the right to receive between zero (0) and one
and one-half (1.5) of a Restricted Stock Unit (“RSU”), depending on the
attainment of Company performance objectives in accordance with Section 2 below.
Each RSU in turn represents the right to receive one (1) Share, which RSUs shall
vest and become nonforfeitable (“Vest”) in accordance with Section 3 below. The
Company shall hold any awarded RSUs in book-entry form. The Grantee shall have
no direct or secured claim in any specific assets of the Company or the Shares
of Common Stock to be issued to Grantee under Section 5(a) hereof and will have
the status of a general unsecured creditor of the Company. The PSUs and RSUs are
granted under the Company’s 2001 Long-Term Performance Incentive Plan (the
“Plan”) and shall be subject to the terms and conditions of the Plan. [TO BE
INCLUDED IN CERTAIN 2009 EXECUTIVE OFFICER AWARDS: The PSUs are granted subject
to the Company’s stockholders approving an increase in the Plan’s share reserve
at the Company’s 2009 annual stockholders’ meeting. If stockholders fail to
approve the increase, the PSUs will be void and the Grantee will receive a cash
equivalent award outside the Plan.] Capitalized terms used in this Agreement
without further definition shall have the same meanings given to such terms in
the Plan.
     2. PERFORMANCE OBJECTIVES.
[FOR EXECUTIVE OFFICERS
          (a) Award Periods; Performance Objectives. The first award period (the
“First Half Award Period”) during which performance shall be measured is
                     through                     . The Committee has established
performance objectives for such First Half Award Period based on the attainment
of financial performance goals. The financial performance goals are those the
Committee

 



--------------------------------------------------------------------------------



 



has established for the Company’s cash incentive plan for the First Half Award
Period. The second award period (the “Second Half Award Period”, with the First
Half Award Period, when used collectively, the “Award Periods” and when used
interchangeably, an “Award Period”) during which performance shall be measured
is                      through                     . Later in the year, the
Committee will establish performance objectives for such Second Half Award
Period based on the attainment of separate financial performance goals. 50% of
the PSUs are subject to the First Half Award Period and the other 50% of the
PSUs are subject to the Second Half Award Period. Company performance during an
Award Period equates to the targeted number of RSUs (“Target RSUs”) according to
the following schedule:

          Company Financial Factor   Target RSUs per PSU
Less than 0.7
    0  
0.7
    0.5  
1.0
    1.0  
1.2 or greater
    1.5  

The number of Target RSUs shall be prorated for performance between the
foregoing standards. This calculation establishes the maximum number of Target
RSUs that can be provided for each Award Period, subject to the Committee’s
negative discretion. After completion of both Award Periods, the Committee shall
be presented the Target RSU information and shall determine the number (if any)
of RSUs to be awarded, which determination shall be final, conclusive and
binding (the date on which the Committee makes such determination is the
“Performance Determination Date”, and the RSUs that are so awarded are the
“Awarded RSUs”).]
[FOR NON-EXECUTIVE OFFICERS
          (a) Award Periods; Performance Objectives. The first award period (the
“First Half Award Period”) during which performance shall be measured is
                     through                     . The Committee has established
performance objectives for such First Half Award Period based on the attainment
of financial performance goals. The financial performance goals are those the
Committee has established for the Company’s cash incentive plan for the First
Half Award Period. The second award period (the “Second Half Award Period”, with
the First Half Award Period, when used collectively, the “Award Periods” and
when used interchangeably, an “Award Period”) during which performance shall be
measured is                      through                     . Later in the
year, the Committee will establish performance objectives for such Second Half
Award Period based on the attainment of separate financial performance goals.
After completion of both Award Periods the Company Financial Factors for the two
Award Periods will be averaged and will equate to the targeted number of RSUs
(“Target RSUs”) according to the following schedule:

2



--------------------------------------------------------------------------------



 



      Company Financial Factor   Target RSUs per PSU
Less than 0.7
  0
0.7
  0.5
1.0
  1.0
1.2 or greater
  1.5

The number of Target RSUs shall be prorated for performance between the
foregoing standards. The Committee shall be presented the Target RSU information
and shall determine the number (if any) of RSUs to be awarded, which
determination shall be final, conclusive and binding (the date on which the
Committee makes such determination is the “Performance Determination Date”, and
the RSUs that are so awarded are the “Awarded RSUs”).]
          (b) Death or Disability Prior to Performance Determination Date. If
prior to the Performance Determination Date and while employed by the Company
the Grantee dies or becomes disabled (and leaves the Company) in accordance with
any Company disability policy then in effect, then the Grantee (or, as the case
may be, the person entitled by will or the applicable laws of descent and
distribution) shall, after the Award Period, be entitled to receive a prorated
portion of the RSUs that would otherwise (but for such death or disability) be
awarded to the Grantee on the Performance Determination Date pursuant to Section
2(a) above, such prorated portion being a fraction whose numerator shall be the
number of days of the Grantee’s employment by the Company during the Award
Period prior to such death or disability and the denominator of which shall be
                     for the First Half Award Period and                     
for the Second Half Award Period. Such Awarded RSUs shall immediately Vest in
full.
          (c) Other Employment Termination. If the Grantee or the Company
otherwise terminates the Grantee’s employment prior to                     , any
and all PSUs shall be forfeited, cancelled and terminated upon such termination.
For purposes of this Section 2(c), the applicable termination date shall be the
Grantee’s final day performing his or her job duties, without regard to any
severance or garden leave arrangement.
     3. VESTING OF AWARDED RSUs.
          (a) Generally. Subject to the acceleration of the Vesting pursuant to
Section 2(b) above or Section 3(b) or (d) below, or the forfeiture and
termination of the Awarded RSUs pursuant to Section 3(c) below, one-half (1/2)
of the Awarded RSUs shall Vest on the first anniversary of the Performance
Determination Date, and the remaining one-half (1/2) shall Vest on the second
anniversary of the Performance Determination

3



--------------------------------------------------------------------------------



 



Date. All Vested Awarded RSUs shall be paid to the Grantee as provided in
Section 5 hereof.
          (b) Death, Disability or Retirement. If, after the award of the
Awarded RSUs and while employed by the Company, the Grantee dies or becomes
disabled (and leaves the Company) in accordance with any Company disability
policy then in effect or retires from employment with the Company under any
Company retirement plan then in effect, then any and all unvested Awarded RSUs
shall immediately Vest in full.
          (c) Other Employment Termination. If the Grantee or the Company
otherwise terminates the Grantee’s employment after the award of the Awarded
RSUs, any and all Awarded RSUs that are not Vested at such time shall be
forfeited, cancelled and terminated upon such termination. For purposes of this
Section 3(c), the applicable termination date shall be the Grantee’s final day
performing his or her job duties, without regard to any severance or garden
leave arrangement.
          (d) Change of Control. Immediately preceding the occurrence of a
Change in Control of the Company (as defined in Section 7(f) below), any and all
unvested Awarded RSUs shall immediately Vest in full, subject to any deferral
pursuant to an election under Section 5(b) hereof.
     4. NO TRANSFER OR ASSIGNMENT OF PSUs OR AWARDED RSUs; RESTRICTIONS ON SALE.
Except as otherwise provided in this Agreement, the PSUs, the Awarded RSUs and
the rights and privileges conferred thereby shall not be sold, pledged or
otherwise transferred (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment, levy or similar process until
the Shares underlying the Awarded RSUs are delivered to the Grantee or his
designated representative. The Grantee agrees not to sell any Shares at any time
when applicable laws or Company policies prohibit a sale. This restriction shall
apply as long as the Grantee is an employee of the Company.
     5. DELIVERY OF SHARES.
          (a) Issuance of Shares. As of the date(s) on which the Awarded RSUs
Vest, the Company shall issue to the Grantee a stock certificate (or register
Shares of Common Stock in book-entry form) representing a number of Shares of
Common Stock equal to the number of Awarded RSUs then vested.
          (b) Withholding Taxes. At the time Shares of Common Stock are issued
to the Grantee, the Company shall satisfy the statutory Federal, state and local
withholding tax obligation (including the FICA and Medicare tax obligation)
required by law with respect to the distribution of Shares from one or more of
the following methods, as the Grantee elects: (i) the Grantee may tender a check
or other payment of cash to the Company of such required withholding amount, or
(ii) by withholding from Shares issuable to the Grantee hereunder having an
aggregate fair market value equal to the amount of such required withholding.

4



--------------------------------------------------------------------------------



 



     6. LEGALITY OF INITIAL ISSUANCE. No Shares shall be issued unless and until
the Company has determined that:
          (a) It and the Grantee, at Company’s expense, have taken any actions
required to register the Shares under the Securities Act of 1933, as amended, or
to perfect an exemption from the registration requirements thereof;
          (b) Any applicable listing requirement of any stock exchange or other
securities market on which the Common Stock is listed has been satisfied; and
          (c) Any other applicable provision of state or federal law has been
satisfied.
     7. MISCELLANEOUS PROVISIONS.
          (a) Rights as a Stockholder. Neither the Grantee nor the Grantee’s
representative shall have any rights as a stockholder with respect to any Shares
underlying the Awarded RSUs until the date that the Company is obligated to
deliver such Shares to the Grantee or the Grantee’s representative.
          (b) Dividends. Between the Performance Determination Date and the date
of Vesting of the Awarded RSUs (the “Accrual Period”), any dividends or
distributions payable with respect to the number of Shares equal to the number
of Awarded RSUs held by the Grantee shall be accumulated and deferred until the
Vesting of the Awarded RSUs. After such Vesting of the Awarded RSUs, the Company
shall promptly distribute to the Grantee all such dividends and distributions
accrued during the Accrual Period.
          (c) No Retention Rights. Nothing in this Agreement shall confer upon
the Grantee any right to continue in the employment or service of the Company
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Company or of the Grantee, which rights are hereby
expressly reserved by each, to terminate his employment or service at any time
and for any reason, with or without cause.
          (d) Employment by Subsidiary, etc.. For purposes of this Agreement,
employment by a parent or subsidiary of or a successor to the Company shall be
considered employment by the Company.
          (e) Anti-Dilution. In the event that any change in the outstanding
Shares of Common Stock of the Company (including an exchange of Common Stock for
stock or other securities of another corporation) occurs by reason of a Common
Stock dividend or split, recapitalization, merger, consolidation, combination,
exchange of Shares or other similar corporate changes, other than for
consideration received by the Company therefor, the number of Awarded RSUs
hereunder, and the number of Shares distributable pursuant to Vested Awarded
RSUs, shall be appropriately adjusted by the Committee whose determination shall
be conclusive, final and binding; provided, however that fractional Shares shall
be rounded to the nearest whole share. In the event

5



--------------------------------------------------------------------------------



 



of any other change in the Common Stock, the Committee shall in its sole
discretion determine whether such change equitably requires a change in the
number or type of Shares subject to Awarded RSUs and any adjustment made by the
Committee shall be conclusive, final and binding.
          (f) Change in Control. A “Change in Control” of the Company shall be
deemed to have occurred if any of the events set forth in any one of the
following subparagraphs shall occur:
          (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of either (y) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (z) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (1) and (2) of subsection (iii) of this definition; or
          (ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or
          (iii) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such

6



--------------------------------------------------------------------------------



 



Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, and (2) at least a majority of
the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
          (iv) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          (g) Incorporation of Plan. The provisions of the Plan are incorporated
by reference into these terms and conditions.
          (h) Inconsistency. To the extent any terms and conditions herein
conflict with the terms and conditions of the Plan, the terms and conditions of
the Plan shall control.
          (i) Notices. Any notice required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he most recently provided to the
Company.
          (j) Entire Agreement; Amendments. This Agreement constitutes the
entire contract between the parties hereto with regard to the subject matter
hereof. This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof. The Committee shall have authority, subject
to the express provisions of the Plan, to interpret this Agreement and the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
to modify the terms and provisions of this Agreement, and to make all other
determinations in the judgment of the Committee necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in this Agreement in the
manner and to the extent it shall deem necessary or desirable to carry it into
effect. All action by the Committee under the provisions of this paragraph shall
be final, conclusive and binding for all purposes.
          (k) Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, as such laws are applied
to contracts entered into and performed in such State, without giving effect to
the choice of law provisions thereof.
          (l) Successors.
               (i) This Agreement is personal to the Grantee and, except as
otherwise provided in Section 4 above, shall not be assignable by the Grantee
otherwise than by will or the laws of descent and distribution, without the
written consent of the

7



--------------------------------------------------------------------------------



 



Company. This Agreement shall inure to the benefit of and be enforceable by the
Grantee’s legal representatives.
               (ii) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors. It shall not be assignable except in
connection with the sale or other disposition of all or substantially all the
assets or business of the Company.
          (m) Severability. If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.
          (n) Headings. The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.
          (o) Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which shall constitute but one and the same instrument.
     This Agreement is executed by the Company as of the date and year first
written above.

                  BELDEN INC.    
 
           
 
  By:        
 
  Title:  
 
   
 
           

     The undersigned Grantee hereby acknowledges receipt of an executed original
of this Agreement and accepts the PSUs granted hereunder, and further agrees to
the terms and conditions hereinabove set forth.

         
 
 
 
   
 
                                          , Grantee    

     Date:                                         

8